Citation Nr: 1139459	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased disability evaluation for status post medial meniscectomy, right knee, with laxity and degenerative joint disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from November 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disorder results in episodes of locking, pain, and effusion, with no objective medical evidence of subluxation or lateral instability. 

2.  The Veteran's service-connected right knee disability has been manifested by noncompensable limitation of flexion as well as arthritis throughout the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's right knee disorder based upon episodes of locking, pain, and effusion, as well as lateral instability and subluxation have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5257, 5258 (2010).

2.  The criteria for a separate rating of 10 percent for right knee degenerative joint disease based on limitation of flexion have been met throughout the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is currently in effect for status post medial meniscectomy, right knee, with laxity and degenerative joint disease, currently rated as 20 percent disabling, under DC 5258.  Under DC 5258, an evaluation of 20 percent is assigned where the semilunar cartilage is dislocated, with frequent episodes of locking, pain, and effusion.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010). 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In June 2007, the Veteran requested an increased evaluation for his right knee disorder.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  The Veteran stated that he had had problems with his right knee for 46 years.  He noted weakness in the right knee, stiffness when bending, swelling in the right knee, giving way, lack of endurance when bicycling or running, locking of the right knee, fatigability, and dislocation of the right knee with the wrong move.  There was no heat or redness reported.  He noted having pain in the right knee on a daily basis for about one hour.  The pain traveled around the knee joint and was aching and sharp in nature.  He rated the pain as 6 out of 10.  Pain was elicited with physical activity.  It was relieved with medication.  He could function with the pain while on the medications.  His condition did not cause incapacitation.  Functional impairment was no running or bicycling.  Walking slowly on a level ground was acceptable.  The Veteran stayed off inclines and walking down grades.  Bending was restricted due to pain and stiffness.  

Physical examination revealed the Veteran's posture was within normal limits but his gait was abnormal, with a limping right leg.  Leg lengths were equal.  He did not require any assistive devices for ambulation.  

Examination of the right knee revealed tenderness and guarding of movement.  There was no edema, effusion, weakness, redness, heat or subluxation.  The right knee revealed no locking pain, genu recurvatum, or crepitus.  Range of motion was from 0 to 110 degrees with pain at 110 degrees.  The joint function was additionally limited by pain, fatigue, weakness, lack of endurance, with pain having the major functional impact, after repetitive use.  Repetitive motion did not cause incoordination.  There was an additional loss of motion of 10 degrees of flexion with repetitive use.  Anterior and posterior cruciate ligament testing and medial and lateral meniscus testing were within normal limits.  Medial and collateral ligament stability testing revealed slight instability.  X-rays of the right knee showed arthritic changes.  The examiner rendered a diagnosis of status post medial meniscectomy right knee, right knee laxity, and right knee degenerative joint disease.  The examiner indicated that the Veteran had subjective right knee pain and giving way.  The examiner noted that the Veteran had right knee surgery with objective right knee pain with range of motion, positive valgus stress test, right knee scar, and positive right knee X-ray.  He stated that the effect on the Veteran's daily activity was significant.  

In his August 2008 notice of disagreement, the Veteran indicated that he disagreed with the notion that he had mild instability.  In his October 2008 substantive appeal, the Veteran stated that he had ligament laxity, pain discomfort on a daily basis, limitation of activities, and the discomfort of having to wear a knee brace.  

VA outpatient treatment records associated with the claims folder reveal that at the time of an August 2009 physical therapy consult, the Veteran reported that his chronic knee pain symptoms appeared to be worsening, especially with ambulation, and that he had a wear a knee brace with activity.  He noted taking Naprosyn sparingly, and indicated that he had had some relief in the past with steroid injections.  

The pain varied in intensity from 2-6/10.  It had a sharp pinching quality and was brought on by prolonged activity or rotational pivoting motions.  He could walk a few blocks but found hills/negotiating slopes difficult/painful.  He did not notice buckling, clicking, or popping, but did report that the knee felt unstable.  He had tried several braces over the years, most recently with a medial off-loading brace prescribed by a rheumatologist, which he found worked best and which he wore when his knee was symptomatic.  He controlled his pain with Naprosyn.  The Veteran reported having received one steroid injection in the past which helped with his pain for four or five months.  

Examination of the right knee revealed no atrophy, gross deformity, or effusion.  Palpation revealed medial joint line tenderness but no patellar tenderness at each edge or overlying the infrapatellar tendon.  Patellar stress test was negative.  The Veteran had unrestricted active flexion and extension.  Varus and valgus stress test was negative.  The examiner did not appreciate excessive laxity with anterior drawer testing despite history of anterior cruciate ligament tear.  Knee stability was comparable to the unaffected left knee.  Lachman and McMurray tests were negative.  Patella and Achilles reflexes were 2+ and sensation was intact to light touch in the lower extremity.  X-rays taken in March 2009 were noted to have revealed osteoarthritic changes.  

It was the examiner's impression that the Veteran had chronic medial right knee pain after traumatic injuries and meniscal resections.  He observed that the physical examination findings were most consistent with medial knee osteoarthritis for which he was appropriately using a medial offloading knee brace.  

VA treatment records continued to note reports of chronic knee pain through February 2011.

In March 2011, the Veteran was afforded an additional VA examination.  The Veteran reported having weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, tenderness, effusion, subluxation, pain, and dislocation.  He did not experience heat, redness, or drainage.  The Veteran noted having flare-ups on a daily basis that could last the day.  The severity level was 3/10.  The flare-ups were precipitated by physical activity.  They were alleviated by rest and Naproxen.  During the flare-ups he experienced pain and stiffness and sharp pain when coming down on the right leg.  He reported difficulty with standing and walking.  He stated that walking with a knee brace helped keep the joint in better alignment.  Cortisone injection provided temporary relief.  The Veteran reported having lateral and medial instability as a result of past surgeries.  He stated that this condition had not resulted in any incapacitation in the past 12 months.  The Veteran reported that he could not kneel and that his right knee hurt with walking and coming down on it.  He also indicated that he could not stoop.  

Physical examination revealed that the Veteran's posture was normal.  He walked with an antalgic gait.  The abnormal gait was due to right knee pain.  As it related to tandem gait, his walk was normal.  Leg lengths were the same.  Examination of the feet did not reveal any abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, he required a brace on the right knee to keep the knee alignment.  He did not require a cane, corrective shoes, a wheel chair, a prosthesis, or a walker.  

As it related to the knee, there was tenderness and guarding on movement.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  Range of motion was from 0 to 110 and from 0 to 100 with repetitive motion.  

The joint function was additionally limited after repetitive use by pain, with pain having the major functional impact.  The joint function after repetitive motion was not limited by fatigue, weakness, lack of endurance, or incoordination.  The medial/lateral collateral ligament stability test, anterior/posterior cruciate ligament stability test, and the medial/lateral meniscus stability test were all within normal limits.  

The examiner rendered a diagnosis of status post medial meniscectomy right knee with laxity and degenerative joint disease with scar residual.  The objective factors were tenderness on examination, crepitus, limited range of motion, the use of a brace on ambulation for stability, and an antalgic gait.  

With regard to knee stability, the examiner indicated that the right knee stability tests were within normal limits and that there was no subluxation.  The Veteran avoided kneeling and prolonged walking.  

At the time of his September 2011 hearing, the Veteran testified that he could stand on his feet for five minutes before he had to sit down as a result of the pain.  He stated that he was currently taking Ibuprofen as his prescription for Naprosyn had run out.  He reported that he did not enjoy life as he had in the past.  The Veteran indicated that he was dissatisfied with the way the March 2011 examination had been conducted.  He stated that the pain was about a four out of ten at the time of the examination.  He noted that he currently wore a knee brace and that he wore the brace when walking.  He stated that he could not play any games with his grandchildren.  The Veteran reported that he was able to walk to Wal-Mart and through the store before his leg would bother him.  He stated that this was approximately one block.  He testified that the anterior cruciate ligament was unstable and that it would roll on him if he turned the wrong way.  He noted that the leg had not given out on him in the past year because he hardly moved around.  

The Veteran stated that he was not afforded X-rays at the time of the last examination.  He further noted that his right knee was observed to be chronic in VA treatment records prepared by physicians who saw him on a regular basis.  He indicated that he had three to four bad days per month.  The Veteran noted that on a bad day he would have a hard time walking around and that he would have sharp pain in his knee if he came down hard on it.  He testified that his symptoms warranted an increased evaluation.  

The Board notes that the Veteran has been assigned the highest disability evaluation allowed under Diagnostic Code 5258.  

As noted above, the Veteran has been found to have arthritis of the right knee (therefore, another x-ray to confirm the arthritis is simply not warranted as the Board has assumed that, in fact, the Veteran has arthritis).  It is the policy of VA to recognize actually painful motion as warranting at least the minimum compensable evaluation.  38 C.F.R. § 4.59.  The Veteran's flexion during the appeal has been shown to be between 100 and 110 degrees.  This would not support assignment of a separate compensable evaluation for limitation of flexion under Diagnostic Code 5260.  However, a separate 10 percent rating for painful flexion would be warranted on the basis of the noncompensable limitation of flexion due to pain.  The just discussed ranges of motion took into account additional limitation due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, even when all pertinent disability factors are taken into account, higher ratings are not warranted.

A compensable disability for extension would not be warranted even though the Veteran has been shown to have arthritis of the right knee, as he has been shown to have extension to 0 degrees at the time of each VA examination, even after repetitive motion.  Thus, a separate compensable evaluation would not be warranted for extension under DC 5261.

As it relates to locking, subluxation, and lateral instability, as noted above, the Veteran has been assigned a 20 percent disability evaluation under DC 5258.  Such a rating is contemplated where the semilunar cartilage is dislocated and causes frequent episodes of locking, pain, and effusion.  DC 5257 addresses recurrent subluxation or lateral instability.  The DCs essentially address the same criteria.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Assuming, arguendo, that a separate disability evaluation was allowable under DC 5257, the objective medical findings reveal that the overall symptomatology throughout the course of the appeal did not approximate the criteria necessary for a 10 percent disability evaluation under DC 5257.  At the time of the August 2007 VA examination, physical examination revealed that anterior and posterior cruciate ligament testing and medial and lateral meniscus testing were within normal limits, with medial and collateral ligament stability testing revealing only slight instability.  Moreover, at the time of the August 2009 VA physical rehabilitation consultation, patellar stress and varus and valgus stress tests were negative and the examiner did not appreciate excessive laxity with anterior drawer test despite the history of anterior cruciate ligament tear, providing evidence against this claim.  Furthermore, knee stability was noted to be comparable to the unaffected left knee and Lachman and McMurray tests were negative.  

Finally, at the time of the March 2011 VA examination, the examiner specifically reported that there was no subluxation and medial/lateral collateral ligaments, stability, anterior/posterior cruciate ligament, and the medial/lateral meniscus stability tests were all within normal limits, providing more highly probative evidence against this claim, outweighing the Veteran's lay statements.  Thus, a compensable disability evaluation under DC 5257 would not be warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right knee manifestations are contemplated by the rating schedule.  There has been no indication that the Veteran's right knee disability causes marked interference with employment.  Moreover, the Veteran has not reported an inability to work as a result of his right knee.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an August 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the August 2007 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The Veteran's history, and as well as the necessary findings to properly rate the Veteran's disability, were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  The Board notes that the Veteran has indicated his dissatisfaction with the last VA examination report and the way the examination was conducted, to include the lack of x-rays taken at the time of the examination.  However, the objective medical findings contained in the report are more than sufficient to properly rate the Veteran's claim.  

As to the lack of x-rays, the Board notes that the Veteran was found to have degenerative joint disease on previous x-rays taken in conjunction with his claim.  The Board has taken this into account when rating the Veteran's current claim and this has provided a basis for a separate rating based upon limitation of flexion.  Therefore, the taking of additional x-rays at the time of the March 2011 examination was not necessary as it would not provide a basis to grant a higher evaluation as arthritis has already been conceded and taken into consideration.         

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He also appeared at a hearing before the undersigned Veterans Law Judge and gave testimony in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A separate rating of 10 percent for right knee degenerative joint disease throughout the course of the appeal, based on limitation of flexion, is granted.  

An evaluation in excess of 20 percent for the Veteran's right knee disorder based upon episodes of locking, pain, and effusion, as well as lateral instability and subluxation, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


